Citation Nr: 1503366	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected panic disorder with agoraphobia.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2011, the RO reopened and granted the Veteran's claim for service connection for panic disorder with agoraphobia and assigned an initial 50 percent disability rating, effective June 8, 2007.  The Veteran perfected an appeal as to the initial 50 percent disability rating assigned.   

In May 2013, the Veteran and his spouse testified at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran and his attorney submitted additional evidence with a waiver of initial RO consideration of the additional evidence submitted at that time and any future evidence submitted.  See 38 C.F.R. § 20.1304 (2104).  

During the hearing, the Veteran's attorney asserted that claims for service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia, and entitlement to a TDIU, are also on appeal.  The RO denied entitlement to service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia, and entitlement to a TDIU, in July 2012 rating decision.  The Veteran was provided notice of that decision on July 24, 2012.  A Notice of Disagreement (NOD) as to that decision is dated July 22, 2013, and date stamped as having been received by VA on July 26, 2013, two days following the expiration of the one-year appeal period.  However, 38 C.F.R. § 20.305(a) (the "mailbox rule") provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Here, the postmarked envelope was not associated with the Veteran's NOD; therefore, the NOD will be presumed to have been mailed five days prior to receipt by the RO.  As such, the Board considers the Veteran's NOD with the July 2012 rating decision to be timely, and will proceed with consideration of his appeal.

As to the claim of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating based on individual unemployability "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curium).  In this case, however, in written correspondence dated and received in July 2014, the Veteran withdrew his claim of entitlement to a TDIU.  As such, this issue is no longer before the Board for appellate consideration.  38 C.F.R. § 20.204(c) (2014).  

Finally, the Board observes that Michael Eisenberg has been the Veteran's attorney since October 9, 2007.  See October 2007 VA Form 21-22a.  This appeal was certified to the Board on August 15, 2012, and the Veteran was notified that his appeal had been certified to the Board for appellate review on August 15, 2012.  An appellant has "90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a... request for a change in representation."  See 38 C.F.R. 20.1304.  After this 90 day period elapses, the Board will not accept a request for a change in representation except when the appellant demonstrates good cause for the delay.  Id.  VA Form 21-22, received on March 17, 2014, appointed Disabled American Veterans as the Veteran's authorized representative; however, as good cause has not been shown for the  change in representation, Michael Eisenberg remains the Veteran's attorney until the case is returned to the AOJ.  See 20.1304(b)(1)(i).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issues of entitlement to a higher initial rating for panic disorder with agoraphobia and service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement received by VA on July 25, 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement received from the Veteran on July 25, 2014, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to a TDIU.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a TDIU.  Thus, the appeal as to that issue is dismissed.


ORDER

Entitlement to a TDIU is dismissed.


REMAND

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matter of entitlement to service connection for hypertension, to include as secondary to his service-connected panic disorder with agoraphobia.  As was described in the Introduction, the Veteran timely disputed the denial of his claim for service connection for hypertension, to include as secondary to panic disorder with agoraphobia in the July 2012 rating decision.  While the RO declined to reopen the claim in a March 2014 rating decision as it was determined that new and material evidence had not been submitted sufficient to reopen the claim, a SOC pertaining to that issue has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board also has concerns about whether the March 2014 VA examination report addressing the service-connected panic disorder with agoraphobia is adequate, both in terms of the information contained therein and how accurately it reflects the Veteran's most recently described symptoms.

Notably, a January 2012 examination report from Dr. M.S. contains a Global Assessment of Functioning (GAF) score of 41, with significant commentary as to the effects of the use of alcohol.  The assigned GAF score would appear to represent a worsening, relative to earlier and higher GAF scores.  The March 2014 VA examiner, however, did not comment on this report and the GAF score contained therein, maintaining instead that the Veteran's condition was largely unchanged in terms of severity relative to his prior VA examination in 2011.  

The Veteran has also submitted statements in July 2014 that suggest a significantly more severe disability picture than that suggested in the March 2014 VA examination report.  It is unclear as to whether these symptoms represent a worsening per se, or are somehow otherwise in conflict with statements made during the earlier examination.  For example, the VA examiner noted mild memory loss, but the Veteran reported in July 2014 that he had memory problems to the extent that his wife has to remind him to bathe and take his medications.  Similarly, the VA examiner indicated panic attacks more than once a week, but the Veteran in July 2014 reported panic attacks at a frequency of 4 to 5 times a week.  Finally, the VA examiner described the Veteran as alert and oriented in all spheres, but the Veteran in July 2014 reported derealization and feeling like everything is foggy and that he is living in a dream and nothing seems real ("like when you first wake up").  A more thorough VA examination, addressing these specific reported symptoms, is critical prior to a Board adjudication of this case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran regarding his claim for service connection for hypertension, to include as secondary to his service-connected panic disorder with agoraphobia.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning the claim.

2.  Contact the Muskogee and Oklahoma City VA Medical Centers and obtain all records of treatment of the Veteran dated since March 2014 (the last date of records request).  All obtained records must be added to the claims file.

3.  Then, afford the Veteran a VA psychiatric examination, with an examiner who has reviewed his claims file (including Virtual VA and VBMS records).  The examiner must interview the Veteran and note all subjective complaints and objective findings.  A GAF score, or similar language delineating the level of severity caused by the Veteran's panic disorder with agoraphobia, must be identified.  If alcohol use is found to be a complicating factor, the examiner should specify the extent of such use and whether it is attributable to the service-connected panic disorder with agoraphobia.  To the extent that the Veteran's subjective complaints and/or the objective findings are at odds with the previously assigned GAF score of 41 (from January 2012) or the symptoms reported by the Veteran in July 2014, the examiner must explain this discrepancy.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Then, the claim for a higher initial rating for panic disorder with agoraphobia must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


